Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objections to claim 5 has been withdrawn in view of the amendment.
Applicant's arguments with respect to claim 1 has been fully considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsumura Akihiro et al. WO2016098160 (hereinafter Tsumura et al.) in view of Tani Keisuke et al. foreign patent JP2016009697 (hereinafter Tani et al.) and further in view of Nakajima Akio WO2015064409 (hereinafter Akio).

Regarding claim 1, Tsumura et al. discloses a power converter (e.g. see fig.1: a power conversion device 51), comprising: 
a rectifier (2) configured to rectify an AC voltage (line 101, page 4 indicates the AC voltage) supplied from an AC power supply (1); 
a booster circuit (4) configured to boost the voltage rectified by the rectifier (2); 
a smoothing capacitor (10) configured to smooth the voltage output from the booster circuit (4); 
a power module (lines 550 and 551, page 15 indicates the booster circuit 4 and the inverter circuit 14 may be configured by an integrated power module or separate modules) configured to convert a DC voltage obtained by smoothing the output voltage by the smoothing capacitor (10, lines 603-605, page 16 indicates smoothing capacitor 10 and the DC voltage) into an AC voltage (lines 68-71 indicates an AC voltage); and 
a snubber capacitor (8) configured to absorb a surge voltage superimposed on the DC voltage to be input to the power module (lines 550-553, page 15 indicates absorption capacitor 8 can also be used as a snubber capacitor that absorbs the surge voltage generated when the boost switching element 7 of the booster circuit 4 is turned on and off), 
an auxiliary snubber capacitor mounted outside the power module; an auxiliary snubber capacitor (13) mounted outside the power module (4 and 14); 
Tsumura et al. fails to disclose a cooling unit configured to cool the power module; and 
a circuit board on which the power module is mounted, 
wherein the auxiliary snubber capacitor is mounted on the circuit board, 
wherein the cooling unit is provided at the power module, and 
wherein the snubber capacitor is mounted in the power module and is directly adjacent to the cooling unit.  
Tani et al. discloses a cooling unit (fig.2: radiator 64) configured to cool the power module (10, para. [0035]); and
a circuit board (40) on which the power module is mounted (para. [0035] indicates module 10 was mounted on circuit board 40), 
wherein the auxiliary snubber capacitor (18) is mounted on the circuit board (40, fig.2, paras. [0036], [0037], [0045] and [0051]), 
wherein the cooling unit (64) is provided at the power module (figs. 1, 2: 10, paras. [0027] and [0035]), and 
wherein the snubber capacitor (figs. 1, 2, 5:12) is mounted in the power module (10, figs. 1-4, paras. [0040], [0034] and [0030]) and is directly adjacent to the cooling unit.  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsumura et al. with “a cooling unit configured to cool the power module; and a circuit board on which the power module is mounted, wherein the auxiliary snubber capacitor is mounted on the circuit board, wherein the cooling unit is provided at the power module, and wherein the snubber capacitor is mounted in the power module” as disclosed by Tani et al. in order to improve the cooling efficiency of the module (e.g. see para. [0035] of Tani et al.).
Tsumura et al. as modified fails to disclose wherein the snubber capacitor is directly adjacent to the cooling unit.  
Akio teaches wherein the snubber capacitor (fig.6: snubber capacitor 15, abstract, page 7, line 167) is directly adjacent to the cooling unit (e.g. see fig.6: cooling unit 16, page 8, lines 217-227 indicates a snubber capacitor 15is provided between the two water cooling portions 16 and 16).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsumura et al. and Tani et al. with “wherein the snubber capacitor is directly adjacent to the cooling unit” as disclosed by Akio in order to suppress an overvoltage occurring at the switching elements (e.g. see abstract of Akio).
  
Regarding claim 4, Tsumura et al. discloses the power converter of claim 1, wherein a first switching element (15) is used for the power module (4,14), and a second switching element (7) is used for the booster circuit (4), and 
	wherein at least one of the second switching element (7) of the booster circuit (4) and the first switching element (15) of the power module (4, 14) is made of a wide band gap semiconductor (lines 535-540, page 14, and lines 544-545, page 15 indicate a wide bandgap semiconductor).

Regarding claim 5, Tsumura et al. discloses an air-conditioning apparatus (fig.1: an air conditioner 110, lines 94-100, page 4), comprising: 
the power converter (e.g. see fig.1: a power conversion device 51) of claim 1; and 
a refrigerant circuit (a refrigerating cycle circuit 61) through which refrigerant circulates, 
wherein the refrigerant circuit is formed by sequentially connecting, via refrigerant pipes, a compressor (30) to be driven by electric power supplied from the power converter (51), an outdoor heat exchanger (31), an expansion device (32), and an indoor heat exchanger (33, lines 157-163, page 5).  

Regarding claim 6, Tsumura et al. fails disclose a first switching element is used for the power module, and wherein the snubber capacitor is provided adjoining to the first switching element of the power module.
Tani et al. discloses the power converter of claim 1, wherein a first switching element (fig.1: Swp) is used for the power module (10), and wherein the snubber capacitor (12) is provided adjoining to the first switching element (Swp) of the power module (10).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsumura et al. with “a first switching element is used for the power module, and wherein the snubber capacitor is provided adjoining to the first switching element of the power module” as disclosed by Tani et al. in order to be capable of reducing a parasitic inductance of a closed loop including a series connection body of a high potential side semiconductor switch and a low potential side semiconductor switch and a capacitor connected in parallel to the series connection (e.g. see para. [0005] of Tani et al.). 
Regarding claim 7, Tsumura et al. fails to disclose the circuit board is a double-sided circuit board, having one side on which the power module is mounted, and an other side on which the auxiliary snubber capacitor is mounted.
Tani et al. discloses the power converter of claim 1, wherein the circuit board is a double-sided circuit board (Fig.2: 40, para. [0022]), having one side on which the power module (10, para. [0027]) is mounted, and an other side on which the auxiliary snubber capacitor (18, para. [0026]) is mounted (paras. [0036] and [0037]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Tsumura et al. with “the circuit board is a double-sided circuit board, having one side on which the power module is mounted, and an other side on which the auxiliary snubber capacitor is mounted” as disclosed by Tani et al. in order to be capable of reducing a parasitic inductance of a closed loop including a series connection body of a high potential side semiconductor switch and a low potential side semiconductor switch and a capacitor connected in parallel to the series connection (e.g. see para. [0005] of Tani et al.).
Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Sotome Pub. No.: US 20120020025 A1 teaches cooling structure of capacitor and inverter device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Htet Kyaw whose telephone number is (571)270-5391391.  The examiner can normally be reached on Mon-Fri from M-F 8:00a.m.-5:00p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Htet Kyaw/
Examiner, Art Unit 2837
06/16/2022
/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837